Filed 11/26/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 211







State of North Dakota, 		Plaintiff and Appellee



v.



Matthew D. Nguyen, 		Defendant and Appellant







No. 20140183







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Gary E. Euren, Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for plaintiff and appellee; submitted on brief.



Mark Allan Friese and Neil Jeffrey Roesler, 218 NP Avenue, P.O. Box 1389, Fargo, ND 58107-1389, for defendant and appellant; submitted on brief.

State v. Nguyen

No. 20140183



Per Curiam.

[¶1]	
Matthew D. Nguyen appeals from an order deferring imposition of sentence entered after this Court reversed a district court order suppressing evidence found in Nguyen’s apartment during the execution of a warrant obtained after a drug-sniffing dog in the common hallway of his secured apartment building alerted outside his apartment.  Nguyen argues we should reverse our prior holding.  We decline the invitation and summarily affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
State v. Nguyen
, 2013 ND 252, 841 N.W.2d 676. 

[¶2]	Jay A. Schmitz, D.J.

Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Dale V. Sandstrom



[¶3]	The Honorable Jay A. Schmitz, D.J., sitting in place of Kapsner, J., disqualified.